In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to file a late notice of claim, the appeal is from an order of the *467Supreme Court, Kings County (Golden, J.), dated May 9, 1989, which granted the application.
Ordered that the order is affirmed, with costs.
In granting the petitioner’s application for leave to serve a late notice of claim, the Supreme Court did not exercise its discretion in an abusive or improvident manner. Considering all of the circumstances revealed in the affidavits submitted to the court, including the fact that the New York City Housing Authority had actual notice of the occurrence upon which the petitioner’s claim is based, and was not prejudiced by the delay, we see no reason to substitute our discretion for that of the Supreme Court (see generally, Matter of Ziecker v Town of Orchard Park, 70 AD2d 422, affd 51 NY2d 957; Rice v New York City Hous. Auth., 149 AD2d 495; Wolf v State of New York, 140 AD2d 692; Whitehead v Centerville Fire Dist., 90 AD2d 655; cf., Gagliardi v New York City Hous. Auth., 88 AD2d 610). Mangano, P. J., Bracken, Lawrence and Kunzeman, JJ., concur.